                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                     No. 3:16-CR-30011-001

PATRICIA GAYLE LEWIS-ZUBKIN                                                           DEFENDANT

                                     OPINION AND ORDER

       Before the Court is Defendant’s motion (Doc. 258) for an extension of time to file a

28 U.S.C. § 2255 motion. The motion indicates that Ms. Lewis-Zubkin—who was sentenced on

October 31, 2017 and against whom judgment was entered on November 1, 2017—believes her

deadline to file a motion to vacate under 28 U.S.C. § 2255 is October 27, 2018.

       A § 2255 motion must be made within one year of the latest of several dates, including “the

date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). For an appealed

criminal conviction, like Ms. Lewis-Zubkin’s, “[f]or the purpose of starting the clock on § 2255’s

one-year limitation period . . . a judgment of conviction becomes final when the time expires for

filing a petition for certiorari contesting the appellate court’s affirmation of the conviction.” Clay

v. United States, 537 U.S. 522, 525 (2003). Ms. Lewis-Zubkin filed a notice of appeal in this case,

and her appeal remains pending before the United States Court of Appeals for the Eighth Circuit.

United States v. Patricia Lewis-Zubkin, No. 17-3411 (8th Cir.). Her conviction has not yet become

final and § 2255’s one-year limitations period has not begun. Because she does not yet need the

relief she requests in her motion, it is DENIED.

       IT IS SO ORDERED this 23rd day of October, 2018.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE
